 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         JAMES DALE MOSELEY,
                                                              CASE NO. 3:17-cv-5427 BHS-JRC
11                                 Plaintiff,
                                                              ORDER TO SHOW CAUSE AND
12                 v.                                         EXTENDING STAY
13         DEPARTMENT OF SOCIAL AND
           HEALTH SERVICES, et al.,
14
                                   Defendant.
15

16          The District Court has referred this 28 U.S.C. § 1983 action to United States Magistrate

17   Judge J. Richard Creatura. The Court’s authority for the referral is 28 U.S.C. §§ 636(b)(1)(A)

18   and (B) and local Magistrate Judge Rules MJR3 and MJR 4.

19          On April 15, 2019, the Court extended the stay in this matter to May 31, 2019, and

20   ordered plaintiff’s counsel to “file a status report and, if necessary, another motion to extend the

21   stay on or before May 17, 2019.” Dkt. 56, at 3. The report was to “inform the Court whether

22   plaintiff’s mental state has improved and whether it is likely that his mental health will improve

23   to a point where he is once again capable of engaging in litigation.” Dkt. 56, at 3.

24

     ORDER TO SHOW CAUSE AND EXTENDING STAY
     -1
 1          On April 16, 2019, the Court received plaintiff’s counsel’s letter in response to the April

 2   15 order. See Dkt. 57. Plaintiff’s counsel represented to the Court that plaintiff’s condition had

 3   not improved, although plaintiff “hope[d] that he will be released to a lo[w]er level of

 4   confinement within the next 6 months.” Dkt. 57, at 1. Moreover, plaintiff’s counsel indicated

 5   that discovery could not proceed for reasons including plaintiff’s high level of confinement, his

 6   mental condition, and plaintiff’s unwillingness to speak with his counsel on the telephone,

 7   caused by an incident in which a guard allegedly listened in to plaintiff and his attorney’s phone

 8   call. See Dkt. 57, at 1–2. Finally, plaintiff’s counsel stated that he would “contact [plaintiff’s]

 9   counselor and psychologist to get an assessment as to his ability [to] assist in the review of

10   discovery and planning of depositions,” “hopefully” by the end of April 2019. See Dkt. 57, at 2.

11          Although more than a month has passed since plaintiff’s counsel informed this Court that

12   he would obtain an assessment of plaintiff’s ability to assist in discovery and a week has passed

13   since the deadline for plaintiff’s counsel to file a motion to continue the stay, plaintiff’s counsel

14   has taken no further action before this Court.

15          Therefore, it is ORDERED—

16          (1) Plaintiff shall SHOW CAUSE on or before May 31, 2019, regarding whether the stay

17   in this matter should continue and plaintiff’s current and future ability to participate in litigation.

18   If plaintiff seeks relief via court order, such as an extension of the stay, plaintiff must do so by

19   filing a motion. See Fed. R. Civ. P. 7(b).

20          (2) Defendants’ deadline to file a response is extended to June 7, 2019. Defendants shall

21   indicate on or before June 7, 2019, their position on whether the stay in this matter should

22   continue and any alternatives that they propose.

23

24

     ORDER TO SHOW CAUSE AND EXTENDING STAY
     -2
 1           (3) Plaintiff’s reply to defendants’ response, if any, shall be filed on or before June 12,

 2   2019.

 3           (4) The stay in this matter shall be extended to June 21, 2019, so that this Court may rule

 4   on whether to extend the stay before it expires.

 5           The Clerk shall update the docket accordingly.

 6           Dated this 24th day of May, 2019.

 7

 8

 9
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SHOW CAUSE AND EXTENDING STAY
     -3
